
	
		II
		112th CONGRESS
		1st Session
		S. 1070
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2011
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To modify the Foreign Intelligence Surveillance Act of
		  1978 and to require judicial review of National Security Letters and Suspicious
		  Activity Reports to prevent unreasonable searches and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fourth Amendment Restoration
			 Act.
		2.FindingsCongress finds the following:
			(1)The Fourth
			 Amendment of the United States Constitution states “The right of the people to
			 be secure in their persons, houses, papers, and effects, against unreasonable
			 searches and seizures, shall not be violated, and no Warrants shall issue, but
			 upon probable cause, supported by Oath or affirmation, and particularly
			 describing the place to be searched, and the persons or things to be
			 seized.”.
			(2)Prior to the
			 American Revolution, American colonists objected to the issuance of writs of
			 assistance, which were general warrants that did not specify either the place
			 or goods to be searched.
			(3)Writs of
			 assistance played an important role in the events that led to the American
			 Revolution.
			(4)The Fourth
			 Amendment of the United States Constitution was intended to protect against the
			 issuance of general warrants, and to guarantee that only judges, not soldiers
			 or police officers, are able to issue warrants.
			(5)Various
			 provisions of the USA PATRIOT Act (Public Law 107–56; 115 Stat. 272) expressly
			 violate the original intent of the Fourth Amendment of the United States
			 Constitution.
			3.Limitations on roving
			 wiretapsSection 105(c) of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805(c)) is
			 amended—
			(1)in paragraph (1), by striking subparagraphs
			 (A) and (B) and inserting the following:
				
					(A)(i)the identity of the target of the
				electronic surveillance, if known; or
						(ii)if the identity of the target is not known,
				a description of the specific target and the nature and location of the
				facilities and places at which the electronic surveillance will be
				directed;
						(B)(i)the nature and location of each of the
				facilities or places at which the electronic surveillance will be directed, if
				known; or
						(ii)if any of the facilities or places are not
				known, the identity of the target;
						;
				and
			(2)in paragraph (2)—
				(A)by redesignating subparagraphs (B) through
			 (D) as subparagraphs (C) through (E), respectively; and
				(B)by inserting after subparagraph (A) the
			 following:
					
						(B)in cases where the facility or place at
				which the electronic surveillance will be directed is not known at the time the
				order is issued, that the electronic surveillance be conducted only for such
				time as it is reasonable to presume that the target of the surveillance is or
				was reasonably proximate to the particular facility or
				place;
						.
				4.Sunsets on
			 roving wiretap authority and access to business recordsSection 102(b)(1) of the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1805
			 note, 50 U.S.C. 1861 note, and 50 U.S.C. 1862 note) is amended to read as
			 follows:
			
				(1)In
				general
					(A)Section
				206Effective December 31, 2013, the Foreign Intelligence
				Surveillance Act of 1978 is amended so that section 105(c)(2) (50 U.S.C.
				1805(c)(2)) read as such section read on October 25, 2001.
					(B)Section
				215Effective February 28, 2011, the Foreign Intelligence
				Surveillance Act of 1978 is amended so that sections 501 and 502 (50 U.S.C.
				1861 and 1862) read as such sections read on October 25,
				2001.
					.
		5.Minimization
			 procedures
			(a)In generalNot later than 180 days after the date of
			 enactment of this Act, the Attorney General shall establish minimization and
			 destruction procedures governing the acquisition, retention, and dissemination
			 by the Federal Bureau of Investigation of any records received by the Federal
			 Bureau of Investigation—
				(1)in response to a National Security Letter
			 issued under section 2709 of title 18, United States Code, section 626 or 627
			 of the Fair Credit Reporting Act (15 U.S.C. 1681u and 1681v), section 1114 of
			 the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414), or section 802(a)
			 of the National Security Act of 1947 (50 U.S.C. 436(a)); or
				(2)pursuant to title
			 V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et
			 seq.).
				(b)Minimization and destruction procedures
			 definedIn this section, the
			 term minimization and destruction procedures means—
				(1)specific procedures that are reasonably
			 designed in light of the purpose and technique of a National Security Letter or
			 a request for tangible things for an investigation to obtain foreign
			 intelligence information, as appropriate, to minimize the acquisition and
			 retention, and prohibit the dissemination, of nonpublicly available information
			 concerning unconsenting United States persons consistent with the need of the
			 United States to obtain, produce, and disseminate foreign intelligence
			 information, including procedures to ensure that information obtained that is
			 outside the scope of such National Security Letter or request, is returned or
			 destroyed;
				(2)procedures that require that nonpublicly
			 available information, which is not foreign intelligence information (as
			 defined in section 101(e)(1) of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801(e)(1))) shall not be disseminated in a manner that
			 identifies any United States person, without the consent of the United States
			 person, unless the identity of the United States person is necessary to
			 understand foreign intelligence information or assess its importance;
			 and
				(3)notwithstanding paragraphs (1) and (2),
			 procedures that allow for the retention and dissemination of information that
			 is evidence of a crime which has been, is being, or is about to be committed
			 and that is to be retained or disseminated for law enforcement purposes.
				6.Judicial review
			 of National Security LettersSection 3511 of title 18, United States
			 Code, is amended by adding at the end the following:
			
				(f)National
				Security LettersAn officer
				or employee of the United States may not issue a National Security Letter under
				section 270 of title 18, United States Code, section 626 or 627 of the Fair
				Credit Reporting Act (15 U.S.C. 1681u and 1681v), section 1114 of the Right to
				Financial Privacy Act of 1978 (12 U.S.C. 3414), or section 802(a) of the
				National Security Act of 1947 (50 U.S.C. 436(a)) unless—
					(1)the National
				Security Letter is submitted to a judge of the court established under section
				103(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803);
				and
					(2)such judge issues
				an order finding that a warrant could be issued under rule 41 of the Federal
				Rules of Criminal Procedure to search for and seize the information sought to
				be obtained in the National Security
				Letter.
					.
		7.Judicial review of suspicious activity
			 reportsSection 5318(g) of
			 title 31, United States Code, is amended—
			(1)in paragraph (1), by inserting before the
			 period at the end , subject to judicial review under paragraph
			 (5); and
			(2)by adding at the
			 end the following:
				
					(5)Judicial
				reviewThe Secretary may not, under this section or the rules
				issued under this section, or under any other provision of law, require any
				financial institution, director, officer, employee, or agent of any financial
				institution, or any other entity that is otherwise subject to regulation or
				oversight by the Secretary or pursuant to the securities laws (as that term is
				defined under section 3 of the Securities Exchange Act of 1934) to report any
				transaction under this section or its equivalent under such provision of law,
				unless the appropriate district court of the United States issues an order
				finding that a warrant could be issued under rule 41 of the Federal Rules of
				Criminal Procedure for the information sought to be obtained by the
				Secretary.
					.
			
